DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Flugstad (US 6,657,173) and Ottaway (US 6,914,226).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the steps of positioning the load to electrically coupled with a second electrode late for a second time period, wherein a second impedance match module is electrically coupled between the second electrode plate and a second RF generator, and wherein the second impedance match module is associated with a second range of temperatures between the start and end temperature different from the first range of temperatures; and applying a second RF signal to the load for a portion of the second time period during which the load is at a temperature within the second range of temperatures , the second RF signal comprising another RF signal generated by the second RF generator and impedance matched by the second impedance match module.


Examiner’s Comment
	(1) The closest prior art was Flugstad. The prior art show that positioning the load between the first and second electrode plates (20, 22) and a impedance module 34 is electrically  between first electrode plate 20 and the generator 30. However, Flugstad does not show the above claim features. 
 	(2) The amendment to claims overcome the claim objections. Thus, the claim objections have been withdrawn. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761